Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the below underlined elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
a controller board, connected to the display interface, configured for data processing and analysis; 
-a camera which is integrated with the controller; 
-a camera board to support the camera; 
-a light emitting diode inserted in a wall of the sample holder and configured so that the sample is in front of the light emitting diode; 
-a reagent holder configured to hold extraction reagents and a nano probe; and 
- the display is attached with the controller board via Display Serial Interface (DSI).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7- 8, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bueno et al. (Portable and low cost fluorescence set-up for in-situ screening of Ochratoxin A; June 23, 2016)
Regarding claim 1, Bueno discloses a device comprising: 
a display interface (Page 396- the pixels given to us by the display device); 
a controller board, connected to the display interface, configured for data processing and analysis (Inherent); 
a camera which is integrated with the controller (Page 396 - color CCD micro-camera inbuilt at upright position to obtain an image of the sensing liquid solution); 
a camera board to support the camera (Inherently necessary); 
a sample holder configured to mount a sample (Page 397-  Each of the OTA sample was taken in a cuvette);
a light emitting diode (Page 396 - he sensing module of the setup consists of a LED with the wavelength of 370–380 nm) inserted in a wall of the sample holder and configured so that the sample is in front of the light emitting diode (Inherent in order to image a sample); 
a reagent holder (Page 396 – Reagent syringe) configured to hold extraction reagents and a nano probe; and 
a power bank that powers components of the device (Page 396 – lower power consumption, inherent that a power bank is present).
Regarding claim 7, Bueno discloses the device of claim 1.  Bueno further discloses wherein the light emitting diode has excitation wavelength between 350-370 nm to excite the analyte and generate a fluorescence image (Page 397).
Regarding claim 8, Bueno discloses the device of claim 1.  Bueno further discloses wherein the samples are excited through UV light (Page 397- Ultraviolet (UV) LED).
Regarding claim 10, Bueno discloses the device of claim 1.  Bueno further discloses for use in on-site sample analysis (Page 400 - A low-cost, portable and reliable optoelectronic system has been designed and successfully tested with the purpose of supervising the OTA contamination in cocoa beans in-situ).
Regarding claim 11, Bueno discloses the device of claim 1.  Bueno further discloses wherein the sample comprises Ochratoxin A (OTA) (Page 400 - A low-cost, portable and reliable optoelectronic system has been designed and successfully tested with the purpose of supervising the OTA contamination in cocoa beans in-situ).
Regarding claim 12, Bueno discloses a method of testing Ochratoxin A (OTA), comprising: 
a) performing extraction on a sample comprising OTA with a solvent (Page 396 - 2.4. Extraction of OTA from cocoa), 
b) inserting the sample into a sample holder with aid of a sample cuvette (Page 396 - 2.4. Extraction of OTA from cocoa), 
c) adding detection reagent to the sample (Page 396 - reagents); 
d) exciting the sample (Page 396 – analyte under excitation); 
e) performing image capturing and processing (Page 396 – allows to photograph of the sensing analyte); and 
f) displaying results on an interface of a device (Page 396- display of images in electronic systems, such as televisions or computers).
Regarding claim 13, Bueno discloses the method of claim 12.  Bueno further discloses wherein the solvent is a mixture of acetonitrile-water (Page 396 - Before .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 2, 3, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bueno et al. (Portable and low cost fluorescence set-up for in-situ screening of Ochratoxin A; June 23, 2016) in view of Jorden (US 10338631 B1; Priority to May 2, 2017).
Regarding claim 2, Bueno discloses the device of claim 1.  Bueno does not explicitly disclose wherein the display is a resistive touch liquid crystal display.
Jorden discloses wherein the display is a resistive touch liquid crystal display. (Column 34 Lines 41-55).
Therefore, from the teaching of Jorden, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Bueno since the used of touch screens on handheld detectors are well known and commonly used the in art.
Regarding claim 3, Bueno discloses the device of claim 1.  Bueno does not explicitly disclose the display is attached with the controller board via Display Serial Interface (DSI).
Jorden discloses the display is attached with the controller board via Display Serial Interface (DSI) (Column 34 Lines 41-55). 
Therefore, from the teaching of Jorden, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Bueno since the used of DSIs on handheld detectors are well known and commonly used the in art.
Regarding claim 4, Bueno discloses the device of claim 1.  Bueno does not explicitly disclose wherein the controller board is a single board programmable computer (SBC).
Jorden discloses wherein the controller board is a single board programmable computer (SBC) (Column 34 Lines 41-55). 
Therefore, from the teaching of Jorden, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Bueno since the used of single board programmable computers on handheld detectors are well known and commonly used the in art.
Regarding claim 6, Bueno discloses the device of claim 4.  Bueno does not explicitly disclose wherein the camera takes power through Camera Serial Interface (CSI) from the SBC.
Jorden discloses wherein the camera takes power through Camera Serial Interface (CSI) from the SBC. (Column 36 Line 61- Column 37 Line 18). 
Therefore, from the teaching of Jorden, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Bueno since the use of cameras and SBCs on handheld detectors are well known and commonly used the in art.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bueno et al. (Portable and low cost fluorescence set-up for in-situ screening of Ochratoxin A; June 23, 2016).
Regarding claim 5, Bueno discloses the device of claim 1.  Bueno does not explicitly disclose wherein the camera is attached about 2.5 cm to 3 cm above the sample holder and a lens/sensor of the camera board is aligned to the center of the sample holder.
However, in In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Therefore the wherein the camera is attached about 2.5 cm to 3 cm above the sample holder and a lens/sensor of the camera board is aligned to the center of the sample holder limitation is not patentably distinct from the prior art device.
Regarding claim 9, Bueno discloses the device of claim 1.  Bueno does not explicitly disclose wherein the sample holder holds a cuvette of 2.5 mL.
However, in In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative 
Therefore the wherein wherein the sample holder holds a cuvette of 2.5 mL.limitation is not patentably distinct from the prior art device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672.  The examiner can normally be reached on M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884